DETAILED ACTION
	Receipt of Applicant’s Amendment, filed June 29, 2022 is acknowledged.  
Claims 1, 4-7, 9, 11, 15, 17, and 19 where amended.
Claims 1-20 are pending in this office action.
Information Disclosure Statement
A question is raised regarding three of the documents cited in the information disclosure statement filed August 18, 2022. 
No Copy was identified for NPL #1 Garcia-Molina et al “Database Systems: The complete Book”.  It appears that applicant has instead provided Amazon.com; “Amazon.com: Database systems: The Complete Book eBook: Hector Garcia-Molina, Jeffrey D. Ullman, Jennifer Widom: Kindle Store” dated March 27, 2019.
No Copy was identified for 	NPL #2 JACOB et al., “PLATFORM MANAGEMENT OF INTEGRATED ACCESS OF PLUBLIC AND PRIVATELY-ACCESSIBLE DATASETS UTILIZING FEDERATED QUERY GENERATION AND SCHEMA REWRITING OPTIMIZATION”.  It appears that applicant has instead provided PCT/US2018/018906; “Notification of the International Application Number and of the International Filing Date”, March 1, 2018
No Copy was identified for 	NPL #3 Reynolds et al., “COMPUTERIZED TOOLS TO DISCOVER, FORM, AND ANALYZE DATASET INTERRELATIONS AMONG A SYSTEM OF NETWORKED COLLABORATIVE DATASETS”.   It appears that applicant has instead provided PCT/US2018/020812; “Notification of the International Application Number and of the International Filing Date”, March 19, 2018.
The Office has fully considered the documents provided, and has corrected the citations in the IDS to properly reflect the provided documents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, the claim recites “wherein the auxiliary query command is compatible with a set of query commands configured to supplement the query command and is compatible with one or more query programming languages”.  The reference to the query command lacks antecedent basis.  The claim has previously defined, in the identifying step, “data representing a query command”, in the receiving of other data, “one or more query commands”, in the wherein clause, “a set of query commands”.  One of ordinary skill in the art would recognize that each of the one or more query commands, and each query command in the set of query commands would also be identified as a query command.  The reference to the query command within the wherein clause is made after each of the “query command”, “one or more query commands”, and “set of query commands” has been defined.  One of ordinary skill in the art may reasonably interpret this claim limitation as referring to any of the previously defined query commands.  The specific labels applicant has chosen to use for these claim elements makes it difficult for the reader to differentiate between the claim elements and to identify which claim element is being referenced.  It is suggested that the claims be giving clear and distinct claim labels so that the distinction between the elements is readily identifiable.  For examination purposes this claim limitation has been construed as referring to the query command defined in the identifying step.  Claim 11 appears to suffer from similar issues and is rejected based upon the same rational.

With regard to claim 9, the claim recites “performing a call responsive to the query to fetch the data representing the serialized model data”.  Claim 1 recites “the data as model data… receiving further data representing serialized model data”.  The reference to “the data representing the serialized model data” within claim 9 lacks antecedent basis.  It is unclear if applicant is intending to refer to ‘the data’ or to the ‘further data’.  For examination purposes this claim limitation has been construed to mean --performing a call responsive to the query to fetch the further data representing the serialized model data--.

With regard to claims 13, 15, 17, and 18, claim 13 recites “wherein a subset of the instructions further causes the processor to”.  This claim depends from claim 12 recites “wherein a subset of the instructions further causes the processor to” and claim 11, which recites “a memory including executable instruction… implementing an auxiliary query command including one of a subset of auxiliary instructions configured to supplement a set of instructions”.  It is unclear if applicant is attempting to define a new subset of instructions or attempting to refer to any of the previously defined instructions.  For examination purposes this claim limitation has been construed to mean -- wherein the subset of instructions further causes the processor to--.  Furthermore, it is suggested that all the dependent claims be amended to further define the executable instructions.  The instant claims currently do not further define the executable instructions, but instead define a new subset of instructions.  Claims 15, 17 and 18 appear to suffer from the same issue and are rejected based upon the same rational.

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.

With regard to claims 1 and 11, the claims recite “identify data as data model”, “other data representing a request to perform a query”, “receive further data representing serialized model data”, “resultant data”.  The claims define many different data elements.  The use of the labels “data”, “other data”, and “further data” do not describe the specific data elements in any way and does nothing to facilitate the readers understanding of the claimed device.  A reader may interpret the labels “other data” and “further data” to be an attempt to further define some other data element within the claims.  The lack of clear labels makes it difficult to decipher and identify the function of the data elements.  The reader has to read into the claims to decipher that the “other data” is related to a query request and that the “further data” is related to the serialized data model.  Applying descriptive labels to the data elements will facilitate the reader in understanding the claimed device as it facilitates the reader to clearly determine what the data is.  It is suggested that the claims be amended to clarify that the “other data” is --query data--, and that the “further data” is --serialized data --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leida [2013/0262443].

With regard to claim 1 Leida teaches A method comprising: 
	Identifying data representing a query command as the select statement in the query (Leida, ¶155 “users typically defines queries in the SPARQL language”; ¶156 “SELECT ?processID ?startTime ?endTime ?taskID ?taskType ?taskStartTime ?taskEndTime ?followingTaskID ?precedingTaskID”) configured to receive (Leida, ¶155 “it allows users to extract different kinds of information from the data, several examples of SPARQL queries will be considered”) and identify the data as model data (Leida, ¶147 “They use this knowledge to convert the data into a more representative format, i.e. RDF-based graphs” ¶139-¶154; ¶161 “generates a query model object… It is composed of a set of query paths”), the model data being associated with a predictive data model as the graph pattern (Leida, ¶162 “Each query path represents the graph pattern contained in the WHERE clause of the query.  Each query path returns its own result set.  The final result set returned by the query is the union of the results returned by each query path”) configured to generate resultant data as the result sets (Id) by applying one or more parameters (Leida, ¶161 “generates a query model object… This model… is composed of a set of query paths”) to predict and identify a dataset as the final result set returned (Leida, ¶162 “The final result set returned by the query is the union of the results returned by each query path”) to be rendered in a data project interface (Leida, ¶132 “The dynamic visualization component 220 translates a user’s actions on a graphical representation of the query results on the GUI 100 into query objects that are executed by the application server 250”; ¶134) in response to the query command as the select statement in the query (Leida, ¶155 “users typically defines queries in the SPARQL language”; ¶156 “SELECT ?processID ?startTime ?endTime ?taskID ?taskType ?taskStartTime ?taskEndTime ?followingTaskID ?precedingTaskID”); 
	implementing an auxiliary query command as the set of query atoms (Leida, ¶163 “Each query path is composed of a set of query atoms”) including one or a subset of auxiliary instructions as a query atom in the set of query atoms (Leida, ¶163 “A query atom is a basic element of a query and represents a triple pattern”) configured to supplement a set of instructions as the query path (Leida, ¶163 Each query path is comprised of a set of query atoms”), at least one auxiliary instruction being configured to access the model data (Leida, ¶163 “A query atom is a basic element of a query and represents a triple pattern”); 
	receiving other data representing a request to perform a query as the user defining the query (Leida, ¶155 “users typically define queries in the SPAROQL language”), wherein the query causes the one or more query commands as the select statement in the query (Leida, ¶155 “users typically defines queries in the SPARQL language”; ¶156 “SLECCT ?processID ?startTime ?endTime ?taskID ?taskType ?taskStartTime ?taskEndTime ?followingTaskID ?precedingTaskID”) and the auxiliary query command (Leida, ¶163 “Each query path is composed of a set of query atoms”) to access the model data (Leida, ¶158 “The query, as described above, is the primary method of extracting useful information from a data model”); 
	receiving further data (Leida, ¶240 “Intermediate results are stored in either in-memory using HashMaps or in the Results Cache”) representing serialized model data (Leida, ¶148 “convert all triples into an efficient numeric representation”) that includes a format associated with the model data (Leida, ¶240 “These results are typically represented as key objects which contain the subject, predicate, and object values”); 
	performing a function (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”; ¶242 “the map contains a mapping from key to a List object that contains all the matching values”) associated with the serialized model data (Leida, ¶148 “convert all triples into an efficient numeric representation”); and 
	generating the resultant data (Leida, ¶249 “a simple list collection can also be used to store the results, with a final sort operation using the customer comparator”) of the query based on the function (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”) by invoking and applying the predictive data model as the graph pattern (Leida, ¶162 “Each query path represents the graph pattern contained in the WHERE clause of the query.  Each query path returns its own result set.  The final result set returned by the query is the union of the results returned by each query path”) using the one or more parameters (Leida, ¶161 “generates a query model object… This model… is composed of a set of query paths”) as input data to the predictive data model (Leida, ¶162 “Each query path represents the graph pattern contained in the WHERE clause of the query.  Each query path returns its own result set.  The final result set returned by the query is the union of the results returned by each query path”), 
wherein the auxiliary query command as the set of query atoms (Leida, ¶163 “Each query path is composed of a set of query atoms”) is compatible with a set of query commands (Leida, ¶156 see the parts of the query (i.e. the PREFIX statements) that are not part of the Query Path or the select statement) configured to supplement the query command as the select statement in the query (Leida, ¶155 “users typically defines queries in the SPARQL language”; ¶156 “SLECCT ?processID ?startTime ?endTime ?taskID ?taskType ?taskStartTime ?taskEndTime ?followingTaskID ?precedingTaskID”) and is compatible with one or more query programming languages (Leida, ¶155 “users typically define queries in the SPARQL language [1].  The SPARQL language is a standard query language which is based on graph pattern matching”).

With regard to claims 2 and 12 Leida further teaches wherein receiving the other data representing the request to perform the query comprises: 
	accessing one or more datasets as the stored map for the subject-predicate (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”) with which to perform the function as the reversion of the map (Leida, ¶241).

With regard to claims 3 and 13 Leida further teaches wherein accessing the one or more datasets as the stored map for the subject-predicate (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”) comprises: 
	accessing one or more triple stores (Leida, ¶144 “The labelled oriented graph representing the ontology is the data model supporting this embodiment can be formalized as a set of triples: T<s,p,o> (subject, predicate, and object)”).

With regard to claims 4 and 14 Leida further teaches loading the serialized (Leida,¶152) model data (Leida, ¶147 “They use this knowledge to convert the data into a more representative format, i.e. RDF-based graphs” ¶139-¶154) into the query command as a query (Leida, ¶155 “users typically defines queries in the SPARQL language”; ¶156 “the query set out below request the system to return a set of contained nine variables”) responsive to an identifier (Leida, ¶152 “a triple can be uniquely represented by three integer values representing their sequence numbers”) determined by execution of the at least one auxiliary instruction (Leida, ¶163 “A query atom is a basic element of a query and resents a triple pattern… which will be evaluated during the execution of the atom”).

With regard to claims 5 and 15 Leida further teaches performing the query (Leida, ¶161 “The SPARQL parser processes the SPARQL query string and generates a query model object that is executed by the query engine”) to generate the resultant data (Leida, ¶249 “a simple list collection can also be used to store the results, with a final sort operation using the customer comparator”) based on the identifier (Leida, ¶152 “a triple can be uniquely represented by three integer values representing their sequence numbers”) that references the serialized model data (Leida, ¶147 “They use this knowledge to convert the data into a more representative format, i.e. RDF-based graphs” ¶139-¶154).

With regard to claims 6 and 16 Leida further teaches wherein generating the resultant data of the query based on the function comprises: 
	receiving a query instruction as the execution of the atom (Leida, ¶163 “a query atom can be associated with a filter on a free variable, which will be evaluated during the execution of the atom”) including one or more parameters (Leida, ¶164 See Query Pat 1 Atom 1 “?startTime”) and an identifier (Leida, ¶164 See Query Pat 1 Atom 1 “?ProcessID ebitic: ProcessStartTime”) that references the serialized model data (Leida, ¶144 “a set of triples: T<s,p,o> (subject, predicate and object)”; ¶152 “a triple can be uniquely represented by three integer values representing their sequence numbers”); and 
	accessing one or more datasets as the stored map for the subject-predicate (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”) [with which to / configured to be] input into the function (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”; ¶242 “the map contains a mapping from key to a List object that contains all the matching values”) associated with the identifier (Leida, ¶164 See Query Pat 1 Atom 1 “?ProcessID ebitic: ProcessStartTime”).

With regard to claims 7 and 17 Leida further teaches retrieving the serialized model data responsive (Leida, ¶144 “a set of triples: T<s,p,o> (subject, predicate and object)”; ¶152 “a triple can be uniquely represented by three integer values representing their sequence numbers”) to the query instruction as the execution of the atom (Leida, ¶163 “a query atom can be associated with a filter on a free variable, which will be evaluated during the execution of the atom”); and 
	executing instructions (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”) to perform the function (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”; ¶242 “the map contains a mapping from key to a List object that contains all the matching values”) to generate the resultant data (Leida, ¶249 “a simple list collection can also be used to store the results, with a final sort operation using the customer comparator”).

With regard to claims 8 and 18 Leida further teaches wherein executing instructions to generate the resultant data: 
	applying a subset as the filter (Leida, 163 “a query atom can be associated with a filter on a free variable, which will be evaluated during the execution of the atom”) of the one or more datasets as the stored map for the subject-predicate (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”) to inputs of the serialized model data as the stored and labeled data model (Leida, ¶144 “The labelled oriented graph representing the ontology is the data model supporting this embodiment can be formalized as a set of triples: T<s,p,o> (subject, predicate, and object)”); and 
	identifying the resultant data (Leida, ¶249 “a simple list collection can also be used to store the results, with a final sort operation using the customer comparator”) at one or more outputs of the serialized model data (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”).

With regard to claims 9 and 19 Leida further teaches performing a call as the imitation of the map reversal functionality (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”; ¶242 “the map contains a mapping from key to a List object that contains all the matching values”) responsive to the query (Leida, ¶155 “users typically define queries in the SPAROQL language”; Leida, ¶158 “The query, as described above, is the primary method of extracting useful information from a data model” which is used to retrieve the results) to fetch the [further] data (¶240 “Intermediate results are stored in either in-memory using HashMaps or in the Results Cache”) representing the serialized model data (Leida, ¶148 “convert all triples into an efficient numeric representation”).

With regard to claims 10 and 20 Leida further teaches generating a value representing a degree of confidence as the specified sort variable (Leida, ¶249 “receives all the results and sorts them according to any specified sort variables”) associated with the resultant data (Leida, ¶249 “a simple list collection can also be used to store the results, with a final sort operation using the customer comparator”).

With regard to claim 11 Leida teaches An apparatus comprising: 
a memory (Leida, ¶261 “computer readable media”) including executable instructions (Leida, ¶260 “computer programs or as computer program products”); and 
a processor (Leida, ¶259 “a central processing unit (CPU)”), responsive to executing the instructions, is configured to: 
activate a query engine (Leida, ¶56 “the SPAROQL query engine”) configured to identify a query command as the select statement in the query (Leida, ¶155 “users typically defines queries in the SPARQL language”; ¶156 “SLECCT ?processID ?startTime ?endTime ?taskID ?taskType ?taskStartTime ?taskEndTime ?followingTaskID ?precedingTaskID”) configured to receive (Leida, ¶155 “it allows users to extract different kinds of information from the data, several examples of SPARQL queries will be considered”) and identify data as model data (Leida, ¶147 “They use this knowledge to convert the data into a more representative format, i.e. RDF-based graphs” ¶139-¶154; ¶161 “generates a query model object… It is composed of a set of query paths”), the model data being associated with a predictive data model as the graph pattern (Leida, ¶162 “Each query path represents the graph pattern contained in the WHERE clause of the query.  Each query path returns its own result set.  The final result set returned by the query is the union of the results returned by each query path”) configured to generate resultant data as the result sets (Id) by applying one or more parameters (Leida, ¶161 “generates a query model object… This model… is composed of a set of query paths”) to predict and identify a dataset as the final result set returned (Leida, ¶162 “The final result set returned by the query is the union of the results returned by each query path”) to be rendered in a data project interface (Leida, ¶132 “The dynamic visualization component 220 translates a user’s actions on a graphical representation of the query results on the GUI 100 into query objects that are executed by the application server 250”; ¶134) in response to the query command as the select statement in the query (Leida, ¶155 “users typically defines queries in the SPARQL language”; ¶156 “SELECT ?processID ?startTime ?endTime ?taskID ?taskType ?taskStartTime ?taskEndTime ?followingTaskID ?precedingTaskID”); 
 implement an auxiliary query command as the set of query atoms (Leida, ¶163 “Each query path is composed of a set of query atoms”) including one of a subset of auxiliary instructions as a query atom in the set of query atoms (Leida, ¶163 “A query atom is a basic element of a query and represents a triple pattern”) configured to supplement a set of instructions as the query path (Leida, ¶163 Each query path is comprised of a set of query atoms”), at least one auxiliary instruction being configured to access the model data (Leida, ¶163 “A query atom is a basic element of a query and represents a triple pattern”); 
	receive other data representing a request to perform a query as the user defining the query (Leida, ¶155 “users typically define queries in the SPAROQL language”), wherein the query causes the query engine to access the model data (Leida, ¶158 “The query, as described above, is the primary method of extracting useful information from a data model”) using one or more query commands as the select statement in the query (Leida, ¶155 “users typically defines queries in the SPARQL language”; ¶156 “SLECCT ?processID ?startTime ?endTime ?taskID ?taskType ?taskStartTime ?taskEndTime ?followingTaskID ?precedingTaskID”) and the auxiliary query command (Leida, ¶163 “Each query path is composed of a set of query atoms”); 
	receive further data (Leida, ¶240 “Intermediate results are stored in either in-memory using HashMaps or in the Results Cache”) representing serialized model data (Leida, ¶148 “convert all triples into an efficient numeric representation”) that includes a format associated with the model data (Leida, ¶240 “These results are typically represented as key objects which contain the subject, predicate, and object values”); 
	perform a function (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”; ¶242 “the map contains a mapping from key to a List object that contains all the matching values”) associated with the serialized model data (Leida, ¶148 “convert all triples into an efficient numeric representation”); and 
	generate resultant data (Leida, ¶249 “a simple list collection can also be used to store the results, with a final sort operation using the customer comparator”) of the query based the function (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”) by invoking and applying the predictive data model as the graph pattern (Leida, ¶162 “Each query path represents the graph pattern contained in the WHERE clause of the query.  Each query path returns its own result set.  The final result set returned by the query is the union of the results returned by each query path”) using the one or more parameters (Leida, ¶161 “generates a query model object… This model… is composed of a set of query paths”) as input data to the predictive data model (Leida, ¶162 “Each query path represents the graph pattern contained in the WHERE clause of the query.  Each query path returns its own result set.  The final result set returned by the query is the union of the results returned by each query path”),
wherein the auxiliary query command as the set of query atoms (Leida, ¶163 “Each query path is composed of a set of query atoms”) is compatible with a set of query commands (Leida, ¶156 see the parts of the query (i.e. the PREFIX statements) that are not part of the Query Path or the select statement) configured to supplement the query command as the select statement in the query (Leida, ¶155 “users typically defines queries in the SPARQL language”; ¶156 “SLECCT ?processID ?startTime ?endTime ?taskID ?taskType ?taskStartTime ?taskEndTime ?followingTaskID ?precedingTaskID”) and is compatible with one or more query programming languages (Leida, ¶155 “users typically define queries in the SPARQL language [1].  The SPARQL language is a standard query language which is based on graph pattern matching”).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156